Citation Nr: 1129127	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-16 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2004 decision of the Appeals Management Center (AMC).  By that decision, the Veteran was awarded service connection for hypertension and assigned a noncompensable (zero percent) disability rating.  The Veteran disagreed with the disability rating assigned and in August 2006, the RO assigned a 10 percent disability rating, effective August 19, 1998.  The Veteran continued his appeal to the Board and in an October 2009 decision, the Board determined that the appropriate effective date for the Veteran's award of service connection was May 27, 1997.  The Board also remanded the issue of entitlement to a higher initial rating for hypertension.  On remand, the AMC assigned a 10 percent disability rating for hypertension, effective May 27, 1997.  

The Board notes that the Veteran was scheduled to appear at a hearing before a Veterans Law Judge, sitting at the RO, on May 21, 2008.  In a written submission, dated May 17, 2008, he moved to have the hearing rescheduled so as to allow him time to obtain new representation.  The Veteran's motion was granted on June 26, 2008.

In a July 2008 decision, the Board remanded the matter specifically for the Veteran to be afforded a hearing before a member of the Board sitting at the RO.  On April 17, 2009, the agency of original jurisdiction (AOJ) sent to the Veteran a letter informing him that his Travel Board hearing had been scheduled for May 18, 2009.  A reminder letter was sent on April 29, 2009.  The Veteran failed to report for the hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause for his failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2010).



FINDING OF FACT

Throughout the appeal period, the Veteran's diastolic blood pressure has ranged from 65 to 114, with predominant readings in the 90s, and his systolic blood pressure has ranged from 109 to 158, with predominant readings in the 130s; the Veteran's hypertension is generally controlled with medication.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (1997-2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hypertension, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, since May 27, 1997.  Effective in January 12, 1998, the portion of the rating schedule pertaining to the evaluation of cardiovascular disease, to include hypertension, was revised.  Prior to the effective date of the new criteria, the Veteran's hypertension must be evaluated under the criteria then in effect.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  From the effective date of the new criteria, however, the Veteran is entitled to the application of the old or new criteria, whichever allows for the higher rating.  Id.

Under that version of DC 7101 in effect prior to January 12, 1998, a 10 percent rating was assigned for hypertension with diastolic blood pressure of predominantly 100 or more; a 20 percent rating was assigned where diastolic blood pressure was predominantly 110 or more with definite symptoms; a 40 percent evaluation was assigned where diastolic blood pressure was predominantly 120 or more with moderately severe symptoms, and; a 60 percent was assigned where diastolic blood pressure was predominantly 130 or more with severe symptoms.  38 C.F.R. § 4.104, DC 7101 (1997).  A history of diastolic pressure predominately 100 or more that required continuous medication for control warranted a minimum 10 percent evaluation.  Id., at Note 2.

Under the current version of DC 7101, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control; a 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more; a 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and; a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  "Note (1)" provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  

The Board notes that, effective October 6, 2006, VA revised the regulations that govern the evaluation of specified cardiovascular disorders--those rated under DCs 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  However, the actual criteria for rating hypertension under DC 7101 were unchanged by the October 6, 2006, revision.  

A review of the Veteran's service treatment records is silent for findings of, or treatment related to, hypertension.  His blood pressure was recorded as 124/76 on his entrance examination report and 130/80 at the time of separation.  

Fulton State Hospital records show blood pressure readings ranging from 122 to 130 over 78 to 94 from September 12 through 18, 1993.  In May 1995, the Veteran presented to VA for medical care, stating that his private physician had prescribed him medication for hypertension and requesting that his blood pressure be checked.  At that time, his blood pressure was recorded to be 132/98.  In April and May 1997, the Veteran's blood pressure ranged from 126 to 140 over 84 to 98.  In June 1997, the Veteran was afforded a VA Agent Orange examination.  At that time, his blood pressure was noted to be 146/90.  In July and October 1997, the Veteran's blood pressure was noted to be 142/78 and 132/88, respectively.  

A letter from P.B., D.O., dated in December 2000 notes the Veteran had presented alleging hypertension.  His blood pressure was recorded to be 158/102.  Dr. P.B., indicated that he had treated the Veteran in 1994 and 1995, but could not recall treating him for hypertension at that time.  He did state, however, that it was his recollection that the Veteran was indeed hypertensive during that timeframe.  

The Veteran was afforded a VA examination in August 2001.  He reported having been hypertensive since his discharge from service.  At that time, his blood pressure was recorded as 146/114.  It was noted that he was taking Propranolol.  However, given the elevated diastolic reading, the VA examiner felt that the Veteran's hypertension was not adequately controlled.  

VA treatment records show that in February 2002, the Veteran was seen at the VA medical center (VAMC) in Omaha, Nebraska, for a new patient consultation.  At that time, his blood pressure was 130/80 and it was noted that he was then taking 10 milligrams of Lisinopril daily.  In May 2002, the Veteran's blood pressure was recorded as 132/88.  In July 2002, the Veteran brought in his home blood pressure readings for the period from June 22 to July 5, 2002.  These readings ranged from 109 to 136 over 65 to 84.  

VA treatment records dated from June 2004 to October 2007 contain the following blood pressure readings:  128/85 on December 10, 2003; 129/82 on December 23, 2003; 104/88 on March 21, 2005; 131/87 on October 14, 2005; 137/103 on May 7, 2007; and 132/86 on September 5, 2007.  Notably, it was indicated on the September 2007 treatment entry that the Veteran's blood pressure was better.

In January 2009, the Veteran reported that his home blood pressure readings were in the 140s/90s.  A July 2010 VA treatment record shows a blood pressure reading of 151/98.  

Upon review of the relevant evidence of record, the Board finds that an evaluation greater than 10 percent is not warranted in this case at any point during the appeal period under either the old or the new criteria for rating hypertension.  As noted above, under either to the old or the new rating criteria, a 20 percent rating requires diastolic blood pressure to be predominantly 110 or more or, under the criteria currently in effect, systolic blood pressure predominantly 200 or more.  The record shows a diastolic blood pressure range from 65 to 114 with predominant readings in the 90 range, and a systolic blood pressure range from 109 to 158 with predominant readings in the 130 range.  The record also shows that the Veteran's hypertension has generally been controlled with medication.  

Overall, the Board finds that the Veteran's level of impairment equates to the level set forth for a 10 percent rating under both the old (in effect prior to January 12, 1998) and the new rating criteria for hypertension.  While a diastolic blood pressure of 114 was recorded on examination in August 2001, this was an isolated finding.  Multiple readings taken prior and subsequent to that VA examination show diastolic pressures predominantly lower than 110.  The evidence also fails to show a systolic pressure of predominantly 200 or more.  Indeed, the highest recorded systolic reading was 158 and by the Veteran's own admission in January 2009, his systolic pressure was predominantly noted to be in the 140 range.  Accordingly, because the evidence fails to demonstrate the criteria required for a higher rating, entitlement to an evaluation greater than 10 percent for hypertension must be denied.  See 38 C.F.R. §§, 4.7, 4.104, DC 7101.  

In finding that an evaluation greater than 10 percent is not warranted for the Veteran's service-connected hypertension, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 10 percent for the Veteran's disability at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [hypertension] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's claim for service connection was granted in August 2004.  The matter currently before the Board stems from the Veteran's disagreement with the disability rating initially assigned.  At the outset, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  

In this case, the Veteran's service connection claim was granted and a disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, in March 2006, the AOJ sent to the Veteran a letter informing him the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  In a December 2010 supplemental statement of the case (SSOC) the Veteran was informed of the specific rating criteria for hypertension under DC 7101 in effect before and after January 12, 1998.  The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records and examination reports, private medical records, and the Veteran's lay statements in support of his claim.  The Veteran failed to report for his scheduled hearing.

The Board notes that although the Veteran has not been provided with a recent VA examination to determine the current severity of his hypertension, in accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds that the private and VA treatment records contain sufficient information regarding the Veteran's hypertension to decide the claim.  In that regard, the Board notes that the record contains blood pressure readings from 1993 to 2010.  The Board finds that these records contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected hypertension throughout the appeal period in the context of the rating criteria.  Thus, the Board finds that a VA examination is not warranted in this case.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for hypertension is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


